DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siwecki et al (US 4,333,832).
	With respect to claim 1, Siwecki teaches a rotating separation system which employs reverse osmosis membranes (reverse osmosis centrifuge) for e.g. desalination which includes [Fig. 2] a support shaft (20) extending throughout a central axis, a plurality of receiving tubes (21) which connect to the support shaft at a first position to receive water and convey it to the membranes, a plurality of housings (10) coupled to the ends of the receiving tubes to receive water therefrom for filtering, the housings including filters positioned therein for reverse osmosis, a permeate outlet (25) for discharging permeate, and a departure aperture for discharging concentrate.  The departure aperture of each tube is departure tubes (23) to convey concentrate back to the center of the device, and permeate is collected in a permeate trough (15) to allow for discharge via a port (16) [Fig. 2, Col. 3 line 45-Col. 4 line 26].
	Given the broadest reasonable interpretation, the system taught by Siwecki anticipates the claimed invention.

    PNG
    media_image1.png
    746
    546
    media_image1.png
    Greyscale

With respect to claim 10, Siwecki teaches an embodiment [Fig. 7] in which the concentrate is returned to a well (85) to allow for discharge at a point (84) short of the central axis [Col. 7 lines 41-49] which would represent a second trough for releasing the concentrate.
With respect to claims 11 and 12, given the broadest reasonable interpretation, the ends of the receiving tubes which insert into the well in Siwecki’s taught embodiment [Fig. 7] represent apertures, and the well surrounds and receives the central support shaft of the system.
With respect to claim 17, Siwecki teaches operating in a manner consistent with the claim requirements, inputting water into a first, central position, rotating the centrifuge to cause water to spin to a second position for filtration, filtering the water at high pressure to produce a permeate and concentrate, and returning the concentrate to the center (or near to the center) to recover energy from the concentrate [Col. 4 lines 35-52].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Siwecki or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki in view of Cook (US PGPub 2007/0278146 A1).
With respect to claim 2, examiner notes that the instant specification [0030] suggests that troughs, in particular the first trough, may be sealed with a cap, such that even a closed collection space may satisfy the requirements.  Given such an interpretation, the passage in the central shaft of Siwecki’s taught system through which water flows to reach the radial lines (21) may properly represent a first trough (in particular given that the central support shaft would run through the space).
Alternatively, if this is not considered sufficient, Cook teaches fluid filtration systems including centrifugal operation [Abs] in which influent from a feed is received in a bowl structure which directs flow to multiple radial arms in which filtration occurs; the bowl can include structures including conic structures and vanes to direct flow in a desired manner, and contains suitable apertures for connection to the radial arms [0048].
See MPEP 2143 I.B; a simple substitution of one known flow collecting structure for another, providing its well known and expected function, would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to provide a trough or bowl structure in Siwecki’s taught system, such as the structure taught by Cook, as a simple substitution of known 
With respect to claims 3 and 4, as above Siwecki teaches a feed passage around the support shaft, such that this would include a support shaft aperture (or, alternatively, such structure would have been obvious to include when integrating a bowl structure at the feed) as well as apertures for discharge of feed to the membranes via radial lines.
With respect to claim 13, see the rejections of claims 1, 2, and 10-12 above.  Siwecki teaches a reverse osmosis centrifuge system that anticipates the claimed invention, including requisite membrane structures and flow paths or, alternatively, the claimed invention would have been obvious over Siwecki in view of Cook (i.e. to integrate a trough structure at the feed end, if the structure taught by Siwecki is not considered sufficient).  The pressure behavior of the saltwater is understood to be an inherent feature of the general centrifugal arrangement (i.e. feed in the center at low pressure, filtration at the circumference at high pressure driven by the centrifuge motion, concentrate returned to the center at medium pressure for energy recovery) and Siwecki teaches returning concentrate to the center, or near to the center, for the same purposes i.e. energy recovery [Col. 4 lines 35-52].
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Siwecki or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki in view of Yamada et al (JP 61-234903 A).
A machine translation of the description of Yamada is provided with this action.
Siwecki teaches a system as above, and teaches elements (including filter housings) which are generally vertically positioned, and which would be capable of allowing gravity-driven flow therethrough.  As such, given the broadest reasonable interpretation, the system taught by Siwecki anticipates the claimed invention.
Alternatively, because Siwecki teaches elements which are slightly canted i.e. not perfectly vertical, if this is not sufficient within the claim requirements for vertical positioning, see Yamada which 
Siwecki teaches that the filters are canted to ensure that ports are positioned favorably [Col. 3 line 59-Col. 4 line 4] and, in view of Yamada, it would be recognized that the same type of connection requirements and port orientations can be implemented with a vertical orientation.  Changes in shape are obvious to those of ordinary skill in the art (see MPEP 2144.04 VI.B) and, as above, simple substitutions of one known module design for another providing the same functionality with predictable results represent obvious changes to those of ordinary skill in the art.  As such, even if the orientation taught by Siwecki are insufficient, the claimed arrangement would at least have been obvious in view of Yamada.

    PNG
    media_image2.png
    415
    497
    media_image2.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siwecki in view of Lee ‘309 (US PGPub 2010/044309 A1).
Siwecki teaches as above but is silent to the particular materials employed in the system, e.g. fiberglass for the housings.
However, Lee ‘309 teaches filtration systems including the use of membranes and centrifugal operations [Abs] and teaches that the filter cartridge housings should be made of material which can withstand the rotation at high speeds, and is non-reactive, and lists fiberglass as a suitable example [0045].
It would have been obvious to one of ordinary skill in the art to employ fiberglass in Siwecki’s system for the same reasons, in particular because Siwecki does not particularly limit construction materials.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siwecki in view of Lee ‘665 (US PGPub 2013/0284665 A1)
Siwecki teaches as above but does not particularly limit the material employed for the RO membrane.
However, Lee ‘665 teaches RO separation membranes including a polyamide active layer with graphene included as a component [Abs] which provides good salt rejection and high flux [0014].
Because Siwecki does not particularly limit the membrane material employed in the system, it would have been obvious to one of ordinary skill in the art to look to the art to employ membranes known and useful in the art, such as the membranes including graphene taught by Lee ‘665.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siwecki in view of Chu et al (US PGPub 2009/0078640 A1).
Siwecki teaches as above but does not particularly limit the material employed for the RO membrane.

Because Siwecki does not particularly limit the membrane material employed in the system, it would have been obvious to one of ordinary skill in the art to look to the art to employ membranes known and useful in the art, such as the membranes including cellulose triacetate taught by Chu.
Claims 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki.
Siwecki teaches as above, including that concentrate departure apertures are positioned at the lower end of the housing (albeit on a side surface, canted downwards slightly).  Given the broadest reasonable interpretation, this may represent the bottom of the housing.
Alternatively, changes in shape are obvious to those of ordinary skill in the art (see MPEP 2144.04 VI.B) and positioning the apertures at any convenient location along the bottom region of the housing would represent an obvious change in shape, as the function taught by Siwecki including required flow paths are the same as those required by the instant claimed invention.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Siwecki or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki in view of Cook and/or Yamada et al.
See the rejection of claim 5 above.  If the orientation taught by Siwecki is not sufficient to satisfy the claim requirements, then at minimum such orientation would have been obvious e.g. as a change in shape, or as a simple substitution, and is known to be suitable for devices of the same function and requirements such as those taught by Yamada.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siwecki (or Siwecki in view of Cook) in view of Lee ‘309.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Siwecki or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki (or Siwecki in view of Cook).
See the rejection of claim 9 above.  If the position of the ports in Siwecki’s taught system is not considered sufficient, then the claimed position would have been obvious as a simple change in shape for one of ordinary skill in the art.
Claims 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Siwecki or, in the alternative, under 35 U.S.C. 103 as obvious over Siwecki in view of Marelius (US PGPub 2011/0247989 A1).
Siwecki teaches as above, and includes a first position which is the higher in the system than the third position (i.e. feed is on top, concentrate discharge is on the bottom), with the filter housing positioned at a second position between the two.  As such, given the broadest reasonable interpretation, gravity would be at least a contributing force on at least some parts of the system (e.g. concentrate discharge, particularly in the embodiment of Fig. 7].
Alternatively, Marelius teaches a centrifugal filtering device with a similar operating principle [Abs, 0009-0011] and teaches positioning elements and shaping flow paths specifically to allow gravity to at least contribute to discharge of e.g. permeate [Fig. 1, 0042, 0044] i.e. with filtration occurring below feed but above concentrate discharge.
It would have been obvious to include such shaping in Siwecki’s taught system as a simple substitution or to gain the benefit of ensuring that flow is directed in the desired direction at all times.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777